Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is in response to Applicant’s submission after a final rejection, which has been entered.
Specification
The substitute specification filed August 29, 2022 has been entered because it does conform to 37 CFR 1.125(b) and (c). As noted by Applicant, “Please replace the as-filed Specification with the Substitute Specification with markings attached herewith. Additionally, a clean version of the Substitute Specification without markings is included in compliance with 37 C.F.R. § 1.125(c). No new matter has been added.”

The objection to the disclosure because of the “a/a” after a percent yield or purity is not defined in the specification, is withdrawn based on the amendments submitted.

Claim Rejections - 35 USC § 112
The rejection of claims 19 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the limitation "the solvent" is withdrawn based on the amendments submitted.
The rejection of claim 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the phrase, “yield of at least about 80%,” is withdrawn based on the amendments submitted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Neef et al. (US 4536401) when considered with Neef et al (Steroids., New Steroids with Antiprogestational and Antiglucocorticoid Activities, 1984, 44(4), pp.349-372), Nickisch et al. (WO 2013/016725-A1) and Proniuk (US 2014/0271819-A1 09-2014).
Instantly claimed is a method of making onapristone, comprising reacting the compound of Formula I, 
    PNG
    media_image1.png
    160
    291
    media_image1.png
    Greyscale
 , with sulfuric acid in a solution comprising pyridine and a solvent (e.g. an alcohol or acetone) to deprotect and dehydrate the compound of Formula I, maintaining the reaction temperature below about 60°C, neutralizing the reaction with an inorganic base to form a solution; and extracting the compound of Formula II, 
    PNG
    media_image2.png
    151
    233
    media_image2.png
    Greyscale
, from the solution.
Neef et al. teach the following process:

    PNG
    media_image3.png
    670
    665
    media_image3.png
    Greyscale

in which the transformations Va,b to VIa,b, wherein R1 is dimethylamino and R4 and R5 each correspond to the last listed entity, also correspond to the instantly claimed process, see column 14, Example 1 and below.

    PNG
    media_image4.png
    378
    453
    media_image4.png
    Greyscale

Neef uses acetic acid as an acid for the dehydration step but also teaches sulfuric acid is alternatively useable, see column 7, line 42, using a water miscible solvent, e.g. methanol or ethanol or acetone, lines 39-40, and a temperature from 0-100° C for this step, see line 46. Also note, the ‘401 patent teaches the pH is adjusted to 10 with aqueous NH3 solution, see Example 1 above. The yield is not provided in Example 1 but has been determined to be 83%. The purity is also not provided in Example 1.
The differences between the claimed compound and cited compound in the Neef reference are 1) the stereochemistry at C13 and C17; 2) the ring used to protect the carbonyl, a dimethyl-6-membered acetal versus Applicant’s 5-membered acetal; and 3) the addition of pyridine to the reaction mixture. The protecting groups in point 2) are both removed with acid, and are thus, considered equivalent for this process. Moreover, the stereochemistry at C13 and C17 is not affected by the claimed process.    
Nickisch, however, teaches (Pg. 39, entire page except final structure) the same transformation for a compound that differs only in the substitution on the aromatic substituent (corresponding to R1 of Neef) and the stereochemistry at C13 and C17. Nickisch teaches (Pg. 23, 1st full para) simultaneous THP hydrolysis-dehydration in methanol solvent, at 0o C – room temperature using 50% aqueous sulfuric acid, neutralization with aqueous sodium bicarbonate (NaHCO3) followed by extraction into methylene chloride evaporation in vacuo and isolation (Clm. 1-10, 13, 16-18). The neutralization at reduced temperature to prevent side reactions (Clm. 14). This reference does not teach the addition of pyridine to the reaction mixture.
The further differences between the process taught by Neef and Nickisch and that presently claimed is the extraction and crystallization with ethyl acetate.
Proniuk, however, teaches (Para [0008]) the crystallization of onapristone (Formula II) from ethyl acetate. It would therefore have been obvious to extract onapristone into ethyl acetate and crystallize it from the solution.
The instantly claimed process therefore corresponds to both the combining of prior art elements according to known methods to yield predictable results and applying known techniques to a known method ready for improvement to yield predictable results. There would have been a reasonable expectation for success given the common field of the references (onapristone and steroid chemistry).
The addition of pyridine to the reaction mixture is considered routine optimization without evidence to the contrary. As noted in the references provided herein, the reaction works without pyridine with a yield of 83% as noted in the first reference. Adding a chemical to a reaction, without evidence of unexpected results, does not impart novelty or overcome the obviousness rejection. Moreover, generally, differences in solvents, concentration, temperature or amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration, temperature or amount is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
Thus, the instantly claimed process would have been obvious to one of ordinary skill in the art based on the teachings of Neef et al., in view of Neef et al., Nickisch et al. and Proniuk et al.

Applicant traverses by stating, “Without conceding to the propriety of the rejection and solely to advance this application to allowance, subject matter of claim 19 has been incorporated into claim 1. Applicant respectfully submits that Neef-1 is silent regarding the use of a combination of sulfuric acid and pyridine for the dehydration/deprotection of compound A to produce compound B. Furthermore, applicant submits that the cited references, either alone or in combination, neither disclose nor teach the specific combination of sulfuric acid and pyridine for the dehydration/deprotection of the compound of Formula I, and thus, the presently claimed subject matter is non-obvious…
The Office additionally alleges that the use of pyridine "appears to be a purification step for the starting material AR-18-1109. Therefore, the use of pyridine does not affect the reaction when a purified AR-18-1109 is used for the process as is the case in the Neef Steroids reference." Office Action at page 13. Applicant respectfully disagrees and submits that the use of pyridine as a reagent in the dehydration/deprotection is clearly disclosed in Example 1 of the specification as filed: "6 L methanol and 19 mL pyridine was added to the resulting residue, and the solution was cooled to 5°C under a nitrogen atmosphere. [0036] 50% sulfuric acid was added slowly to the resulting solution while maintaining the temperature between 5-10 °C. The reaction was allowed to proceed for 1 hour." Pyridine is not, in fact, used for the purification of the starting material, but is instead used to buffer the acidity of the solution in the dehydration/deprotection of the compound of Formula I, which one of skill in the art would readily understand upon reading the disclosure of Example 1 of the specification as filed.”


This is not persuasive for the reasons discussed below.
All previously outlined arguments in the Final Office Action are equally applicable here. 
To address the present amendment, and as cited in the rejection above, the addition of pyridine to the reaction mixture is considered routine optimization without evidence to the contrary. As noted in the references provided herein, the reaction works without pyridine with a yield of 83% as calculated from the first reference. Adding a solvent or base to a known reaction, without evidence of unexpected results, does not impart novelty or overcome the obviousness rejection.The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients, differences in solvents, concentration, or temperatures) will not support the patentability), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the artisan of ordinary skill. 
Thus, the rejection is maintained. 
    
 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSANNA MOORE/Primary Examiner, Art Unit 1624